DETAILED ACTION

 	The amendment filed 12/5/2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 12, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shell (US-5,230,295).
 	Shell show a device comprising a rigid body (1) with an unobstructed circular opening (13) and a total of four fingers wherein two of the fingers (14, 15) extend from one end of the body and the other two fingers (11, 16) extend from an opposite end of the body.  Regarding claims 15 and 17, the device can be formed from metal or plastic material (see col. 5, lines 15-17).

Claim(s) 1, 2, 4, 7-9, 12-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn (US-1,806,162).
 	Hahn shows an embodiment in Figure 6 comprising a one-piece body having a circular opening (e) disposed within the central region of the body and a total of four arms, two on each lateral end of the body.  The free ends of the arms are blunted and spaced from an adjacent arm by a gap (a) for accommodating one or more lines (S).  Regarding claims 15 and 17, the device can be made from a metal (see page 2, line 60) or a non-metal (see page 2, line 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Shell (US-5,230,295) or Hahn (US-1,806,162) in view of Richards (US-7,426,816).
 	The Shell and Hahn patents fail to disclose the specific materials called for in the above claims of the instant application.
	However, Richards shows a one-piece rigid member for use with rope wherein the member can be made from polymers, aluminum alloy, or carbon-fiber composite material. (see col. 6, lines 43-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct either the Shell or Hahn device out of any conventional composite material such as carbon-fiber, aluminum alloy, or polymer, as taught by Richards, in order to create a durable and lightweight product.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-9, and 12-20 have been considered but are moot because the new ground of rejection does not rely on the Suhr (US-5,027,478) or Lipke (US-2008/0128669) reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. French Patent FR 2 790 919 shows a unitary plastic body having a central opening and four equally spaced arms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/12/2022